Citation Nr: 1208897	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's service-connected left shoulder disability.  In November 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the veteran submitted additional evidence with a waiver of RO initial consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

In videoconference testimony the Veteran described his left shoulder disability, and advised that he continues to receive VA treatment for the disability, records of which would support his claim for increase.  As is noted above, a the hearing in November 2011, the Veteran submitted additional VA treatment records from the Tuskegee VA Medical Center (VAMC) and from Central Alabama HCS (an MRI report) dated in May 2010 and November 2011, respectively.  Prior to that the most recent VA treatment records associated with the claims file were dated in April 2010, and showed that the Veteran had declined surgical intervention and was scheduled for follow-up in October 2010.  This record suggests that there are further pertinent VA treatment records outstanding.  Such records are constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notably, at the hearing the Veteran advised that he was being transferred to the Jackson, Mississippi VAMC for further treatment.  

In addition, the Veteran testified at the hearing that his left shoulder disability has increased in severity, requiring increased dosage prescribed pain medication.   The most recent VA evaluation of this disability was in March 2010.  In light of the allegation of worsening and the time interval since the Veteran was last examined, a contemporaneous examination to ascertain the current severity of his left shoulder disability is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632.  

The Board notes that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for his left shoulder disability since April 2010.  

2. The RO should then arrange for a VA orthopedic examination of the Veteran to assess the current severity of his left shoulder disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination should include range of motion studies of the left shoulder, with notation of any further limitations due to pain and/or on use, and (in light of reports of ulnar neuropathy) whether there are any related neurological manifestations (if so, their nature, severity, and frequency should be described in detail).  All functional limitations must be identified, including from the effects of prescribed narcotic medication.  The examiner should note whether there is any pain, weakened movement, excess fatigability, flare-ups, or incoordination on movement of the left shoulder.  The examiner should discuss the effect the left shoulder disability has on the Veteran's daily activities.  The examiner must explain the rationale for all opinions.  

3. The RO should then readjudicate the claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found, and whether a separate compensable rating is warranted for neurological symptoms associated with the left shoulder disability).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

